Citation Nr: 1116070	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation benefits (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had honorable active service in the United States Army from July 1955 to September 1957, as an Armor Intelligence Specialist.  The appellant is the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the appellant presented testimony before the undersigned Veterans Law Judge at a videoconference hearing from the RO, accompanied by members of her family, E.T. and A.T.  A transcript is of record.  

It appears that the RO has adjudicated the claims on appeal involving the death of the Veteran as a single claim, having considered the appellant's claim seeking DIC under the provisions of 38 U.S.C.A. § 1151 and compensation under 38 U.S.C.A. § 1310 for the cause of death of the Veteran as separate theories of entitlement for the same claim.  However, a claim for benefits under section 1151 is not based upon service connection under section 1310.  Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if death were service connected, where death resulted from VA medical care, unrelated to the Veteran's military service or a service-connected disability.  Consequently, and due to the dispositions set forth herein, the Board has separated the issues, as one seeking service connection for the cause of death of the Veteran and the other seeking DIC under 38 U.S.C.A. § 1151 for the cause of his death, as reflected on the first page of the present decision. 

At the hearing, based upon financial hardship adversely affecting the Veteran's widow, the undersigned Judge entertained and granted a motion for advancement of this case on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for cause of death of the Veteran and entitlement to accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died in December 2008.  The death certificate identified the immediate cause of death as cardio-pulmonary arrest due to probable congestive heart failure.  The other significant conditions contributing to death but not resulting in the underlying cause were identified as chronic kidney disease and left knee amputation.   

2.  A preponderance of the evidence is against finding that the Veteran's death resulted from by VA treatment and was proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The appellant is not entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Further, the Court has held that, for a DIC claim, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In a February 2010 notice letter, the RO advised the appellant of what the evidence must show to establish entitlement to DIC under 38 U.S.C.A. § 1151.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of her claim.  The RO further described what evidence that the appellant should provide in support of her claim.  In particular regard to Dingess notice requirements, the Board notes that the appellant was advised, in the February 2010 notice letter, how VA determines the effective date once a claim for death benefits has been granted and the claim was subsequently readjudicated in June 2010.  See Mayfield, supra.  Thus, notice requirements have been fully satisfied by virtue of the February 2010 notice letter.

The appellant was also provided with a copy of the above rating decision, the July 2009 SOC, and the February 2010 and June 2010 SSOCs, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered.  

In view of the foregoing, the Board concludes that VA's duty to notify has been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Moreover, neither the appellant nor her representative has alleged or demonstrated any prejudicial or harmful error in VCAA notice.

In regard to VA's statutory duty to assist, VA and private treatment records, to include the Veteran's terminal medical records, which have been identified as relevant to the appellant's claim have been obtained to the extent possible, or have otherwise been provided to VA by the appellant and are associated with the claims folder.  The record further includes written statements from the appellant as well as her testimony at the videoconference hearing before the undersigned.  

The Board also notes that the RO obtained a VA medical opinion in connection with the claim in June 2010, from Dr. R.G.E.  Based on review of the claims folder, the reviewing physician provided an opinion regarding the likely causes of the Veteran's death as well as the relative likelihood that the Veteran's death was related to VA treatment.  Upon review, the Board finds that the opinion is adequate for the purposes of this adjudication.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim adjudicated herein.  Accordingly, the Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although we have an obligation to provide reasons or bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, in the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, the appellant, who is the Veteran's widow, contends that the Veteran ultimately died as a result of a right knee amputation, which had resulted from an infection following a right knee replacement.  The appellant further asserts that the leg amputation, which was listed as a contributing cause of the Veteran's death, was the result of VA hospital treatment.  She seeks entitlement to DIC benefits on such bases.  See, e.g., September 2009 VA Form 9.     

As explained above, compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if the death were service connected, but a claim for benefits under section 1151 is not based upon service connection.  Thus, this claim must be supported by medical evidence of death that resulted from VA hospitalization or medical or surgical treatment, unrelated to the Veteran's military service.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

To establish a claim for compensation under 38 U.S.C.A. § 1151, there must be (1) medical evidence of a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the appellant filed her DIC claim under the provisions of section 1151 claim in 2009, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361 (2010); VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, DIC may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

In the present case, the Veteran's death certificate discloses that he died in December 2008 while hospitalized at a VA medical treatment facility.  The immediate cause of death is identified as cardio-pulmonary arrest due to probable congestive heart failure.  Chronic kidney disease and left knee amputation are listed, on the death certificate, as other significant conditions contributing to death but not resulting in the underlying cause given above.

The Board initially notes that the Veteran was shown to be service-connected for status post left knee replacement during his lifetime (in addition to left hip degenerative joint disease and residuals of a right ankle injury).  However, the Board must first consider whether the Veteran actually underwent either a left or a right knee amputation, because there is conflicting evidence of record on this point.

As stated above, the death certificate lists left knee amputation as a significant condition contributing to death but not resulting in the underlying cause.  

However, treatment records show that the Veteran underwent a right knee replacement at a private (non-VA) medical center in July 2008 and subsequently had bleeding and other complications resulting therefrom.  After being discharged from the private hospital following the knee replacement, he was admitted to a private skilled nursing center for rehabilitation, and experienced decreasing appetite with limited fluid intake, fatigue, and continuing chills.  Because the Veteran noted increased pain and warmth and swelling in his right knee, as well as continued bleeding at the incision site, he was admitted to a VA medical facility in August 2008.  

Upon admission to the VA medical facility, the Veteran received treatment for his right knee wound infection and was noted to have multiple other medical conditions.  A right above-the-knee amputation to treat his infected knee replacement was later performed in November 2008.  Because his stump wound continued to drain fluid post-procedure and did not show good healing, he underwent irrigation and debridement of the right above-the-knee amputation stump in December 2008.  However, there was continued oozing from the stump and persistent non-healing thereafter.  As a result, a VA orthopaedic surgeon discussed with the Veteran plans for revision of the right above-the-knee amputation with persistent drainage, as well as the possibility of leaving the stump open for delayed closure, on December [redacted], 2008.  The orthopaedic surgeon specifically wrote that the Veteran understood that he was quite ill and that each surgery carried risk to his life.  Five days later, the Veteran died at the VA medical facility with the discharge diagnosis of chronic osteomyelitis requiring right knee above-the-knee amputation.  It is noted that no autopsy was performed, at the request of the family.  

Thus, although the death certificate lists left knee amputation as a contributory cause of death (not resulting in the underlying cause), the Veteran's treatment records show that he underwent a right knee amputation prior to his death.  There is no indication that the Veteran ever had a left knee amputation.  It is additionally observed that the appellant specifically wrote, on her September 2009 VA Form 9, that the Veteran had a right leg amputation.  It is further noted that the June 2010 VA reviewing physician, upon review of the claims folder to include the death certificate, specifically found that it was actually the right knee that was amputated, not the left. 

After careful consideration of the above, the Board finds the other medical and lay evidence more credible than the death certificate and, consequently, affords it more probative weight in resolving the question of whether the Veteran had a right or left knee amputation.  In making this determination, the Board notes that the treatment records repeatedly refer to the Veteran's right knee problems and resulting amputation, and the appellant herself has competently stated that he had a right knee amputation, both on her VA Form 9 and at her Board hearing.  Further, the reviewing physician's June 2010 opinion that the Veteran had a right knee amputation is consistent with the aforementioned evidence.  Indeed, the only evidence suggesting a left knee amputation is the death certificate, and that finding is not shown to be consistent with the competent evidence of record.  As above, for these reasons, the Board concludes that the Veteran had a right knee amputation, not a left knee amputation.

Because the preliminary question of whether the Veteran underwent an amputation of the right or left knee has been resolved, the Board will next consider whether the evidentiary record shows that the Veteran's death was caused by VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).  
  
As noted above, the Board requested a VA medical opinion from Dr. R.G.E., in connection with the claim.  In his June 2010 opinion, the reviewing physician provided a thorough summary of the relevant evidence included in the claims folder and noted that the discharge diagnosis at the time of the Veteran's death was chronic osteomyelitis requiring right above-the-knee amputation.  He wrote that the summary of the hospital course at the VA facility indicated that the Veteran was aggressively diuresed, had difficulty with IV access, and actually lost IV access the day prior to his death.  On the morning of his death, attempts were made to place a central line, but the team commented that the Veteran was interacting with the phlebotomist 10 minutes prior to being found unresponsive and without a pulse.  Chest compressions were initiated and intubation was secured with anesthesia assistance.  The Veteran was then shocked twice, given atropine, amlodipine, and magnesium, but those resuscitation efforts were unsuccessful.  The Veteran was pronounced dead and the family was notified by the primary team.  

The reviewing physician also referred to the fact that the background/history of the Veteran's right knee indicated surgical wound infection and co-existing conditions included ischemic cardiomyopathy, coronary artery disease, diabetes mellitus, and chronic renal insufficiency with a blood creatinine of 2.0.  He added that the Veteran's medical history included diabetes mellitus type II requiring insulin, coronary artery disease status post coronary artery bypass grafting, and a history of ventricular tachycardia with implanted defibrillator, osteoarthritis, gout, and dilated cardiomyopathy.  

The reviewing physician ultimately concluded that the Veteran's death was due to multiple conditions including chronic congestive heart failure and the other multiple causes, as indicated above.  In the opinion of the reviewing physician, the Veteran's death occurred due to prevailing conditions, which led to VA care and treatment.  He again mentioned that the Veteran had additional disabilities including congestive heart failure, diabetes mellitus, chronic renal insufficiency, cardiomyopathy, and a history of ventricular tachycardia with implanted defibrillator, and wound infection. 

The reviewing physician additionally concluded that VA care/treatment did not result in the Veteran's cardiovascular disability or death and caused no continuance of the natural progression of the disease causing death.  He wrote that there was no indication that the VA treatment included failure to timely diagnose and properly treat the condition causing death.  He further added that VA care was not the proximate cause of the disability leading to death, and that VA did not fail to exercise the degree of care that could be expected of a reasonable healthcare provider in the last part of the illness when the Veteran passed away.  

The reviewing physician finally wrote that the Veteran's informed consent could be deduced, al though there was no such documentation in the claims folder.  He explained that the events of death were reasonably foreseeable and were disclosed.  His conclusion, particularly with respect to disclosure, is consistent with the notation by the orthopaedic surgeon that is documented in the VA treatment record dated December [redacted], 2008.  

The Board notes that Dr. R.G.E. has training as a medical physician, and cited relevant evidence contained in the claims folder in support of his conclusion.  Furthermore, there is no competent medical opinion to the contrary of record.  For these reasons, the Board finds the medical opinion of Dr. R.G.E. to be of great probative value in resolving the medical question of whether there is a relationship between the treatment provided and/or not provided by VA, and the cause of the Veteran's death.  

Although the appellant has repeatedly asserted that the Veteran's death was due to negligent or improper treatment by VA, the Board affords the opinion provided by Dr. R.G.E. more probative value because he, unlike the appellant, has specialized expertise in the subject matter of the diagnosis and treatment of medical disorders, and is able to render a competent opinion with respect to the medical question of whether the Veteran's death was caused by VA treatment.  The appellant, as a layperson without relevant medical qualifications, is not competent to render such an opinion.  

The Board appreciates the sincere testimony which was presented by the Veteran's widow at her hearing before the undersigned, and also appreciates the thorough advocacy by her representative at the hearing.  However, because the Board has concluded that the preponderance of the evidence is against this aspect of the appellant's claim, entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.  

REMAND

In regard to the appellant's claim for service connection for the cause of the Veteran's death, the Board notes that the opinion provided by the June 2010 reviewing physician is not adequate, for reasons explained below.  

The reviewing physician did not provide an opinion as to the likelihood that the Veteran's right knee disability was caused or aggravated by a service-connected disability, or was incurred in service.  However, the Veteran was service-connected for multiple disabilities affecting both lower extremities.  Further, there is a notation in the claims folder that the theory that the Veteran's right knee disability was secondary to his service-connected right ankle disability should be considered.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of non-adversarial administrative adjudication process).  

Also, the Board notes that the aforementioned physician also did not adequately explain the basis of his conclusion that it is "at least as likely as not" that the cause of the Veteran's death was a result of cardio-pulmonary arrest and not from complications due to the right knee amputation, particularly given the contention of the appellant and the apparent suggestion by the certifying physician and attending physician who signed the Veteran's death certificate that the knee amputation was a significant condition contributing to death (although the wrong knee was specified on the death certificate, as explained above).  

For these reasons, a remand for a supplemental medical opinion is warranted.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).

Moreover, in the April 2009 rating decision, the RO denied the appellant's claim for accrued benefits, in addition to service connection for cause of death.  Later that month, the appellant submitted a handwritten statement wherein she wrote that she would like to appeal the decision.  See April 2009 Notice of Disagreement (NOD).  The RO then issued a SOC in May 2009 for the issue of service connection for cause of death; however, it did not address the claim for accrued benefits.  In a September 2009 statement, the appellant's representative wrote that his statement could be considered as part of the NOD filed by the appellant, and specifically noted that the appellant should be awarded accrued benefits at the 100 percent rate with housebound status from the date of the Veteran's amputation until his death.  In the February 2010 SSOC, the RO responded that, although the issue of entitlement to accrued benefits was addressed by the April 2009 rating decision, it was not appealed and, therefore, that issue was not within the scope of the appeal.

Upon consideration of the foregoing, the Board notes that the September 2009 statement from the appellant's representative, identifying itself as an NOD and expressing disagreement with the denial of accrued benefits, was received by the RO within one year of the April 2009 rating decision and is, thus, timely.  38 U.S.C.A. § 7105.  Because a timely NOD regarding the issue of accrued benefits has been submitted, a remand is required in order to provide the appellant with an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed);  38 U.S.C.A. § 7105(d)(1).  Thereafter, the appellant must submit a timely substantive appeal in order for this issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a supplemental opinion from Dr. R.G.E. (or an appropriate medical professional(s) if he is unavailable) regarding the appellant's claim for the cause of death of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the reviewer in providing the opinion.  

a.  Based on review of the claims folder, the reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's right knee disability/amputation was a principal (primary) or contributory cause of his death and, if so, whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's right knee disability was either caused or aggravated by his service-connected right ankle, left knee, and/or left hip disability(or disabilities); OR whether such a causation or aggravation relationship is unlikely (i.e., a probability of less than 50 percent.)  The reviewer must provide a rationale for any opinion expressed.  

b.  The reviewer should discuss evidence contained in the Veteran's service treatment records, post-service lay and medical evidence, the death certificate, and any relevant medical principles in support of his or her conclusions.  

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

e.  Note:  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  

f.  Note:  The contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  

g.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer should clearly and specifically so specify in the report, and explain why this is so.

2.  After the above development has been accomplished to the extent possible, the claim for service connection for cause of death should be readjudicated.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

3.  Send the appellant a Statement of the Case with respect to the issue of entitlement to accrued benefits, to include notification of the need and the appropriate time period in which to file a substantive appeal.  If, and only if, a timely substantive appeal is filed in response, this issue should be returned to the Board for appellate review.

The purpose of this remand is to ensure due process.  The Board does not intimate a decision, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


